Citation Nr: 0735513	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   


FINDINGS OF FACT

1.  A chronic disorder of the right knee was not present 
within one year following the veteran's separation from 
active duty, and the veteran's current right knee disability 
is not etiologically related to service.

2.  A chronic disorder of the left knee was not present 
within one year following the veteran's separation from 
active duty, and the veteran's current left knee disability 
is not etiologically related to service.

3.  A chronic depressive disorder was not present within one 
year following the veteran's separation from active duty, and 
the veteran's current depressive disorder is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



2.  Left knee disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the left knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A depressive disorder was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals  
for Veterans Claims (Court) has held that the plain language  
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to  
a claimant pursuant to the VCAA be provided "at the time"  
that, or "immediately after," VA receives a complete or  
substantially complete application for VA-administered  
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in December 2004, prior to its 
initial adjudication of the claims.

Although the appellant was not provided notice with respect 
to the disability-rating  or effective-date element of her 
claims until July 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the  issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.  App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for any of the claimed 
disorders.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination concerning the etiology of his 
right knee disability and the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Although the veteran was not afforded a 
VA examination to determine the etiology of his psychiatric 
disability or his left knee disability, the Board has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate either claim. Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.   
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
or arthritis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet.  
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right Knee

The veteran contends that his right knee disability was 
incurred during his active duty service.  Service medical 
records show that in December 1979, the veteran sustained a 
contusion at the medial aspect of his right knee patella.  
The service medical records are otherwise devoid of evidence 
of a right knee disorder.  The report of the June 1980 
examination for separation shows that the veteran's right 
knee was found to be normal.  

Although the post-service medical evidence of record shows 
that the veteran currently has a right knee disability, there 
is no post-service medical evidence of a right knee disorder 
until almost 25 years after the veteran's discharge from 
service.  

The veteran was afforded a VA examination of his right knee 
disability in November 2005.  The physician reviewed the 
claims file in conjunction with the examination.  She 
conducted a comprehensive physical examination of the veteran 
as well as took his detailed medical history pertaining to 
this disorder.  The VA physician-examiner diagnosed right 
patello-femoral syndrome.  She concluded by opining that the 
veteran's current right knee problem is not related to his 
one episode of right knee contusion during military service 
because it had apparently resolved without any residuals at 
the time and because it had only quite recently disclosed 
itself as a medical condition afflicting the veteran.  She 
concluded by stating that in the case of the veteran, such 
knee problems as he exhibits are at least as likely as not 
related to common wear and tear from aging that is expected 
in someone over the age of 40 such as the veteran.

The veteran's representative has submitted medical evidence 
from two physicians who varyingly dispute the VA physician-
examiner's negative nexus opinion.  The first is a March 2006 
letter from O.A. Lindefjeld, M.D., who reported having 
reviewed the claims file.  X-rays, he reported, showed mild 
degenerative changes in the right knee.  He noted that there 
is no history of trauma to the knees since discharge and that 
the veteran worked post-service for the U.S. Post Office in 
the sedentary occupation of window clerk.  Dr. Lindefjeld 
challenged the VA examiner's conclusion about age-related 
wear-and-tear by writing that, "one can not dismiss the 
likelihood of development of Joint Arthritis from earlier 
Trauma.  It is therefore as likely as not that the veteran's 
Knee problem is due to trauma sustained while in Service."

Another document submitted by the veteran's representative, 
also dated in March 2006, is a Physician's Questionnaire 
completed by A.B. Mateo, M.D.  Dr. Mateo reported having 
treated the veteran for a year, that he was the veteran's 
primary care provider regarding his right knee condition, and 
that he "had been able" to review the veteran's "treatment 
records."  Dr. Mateo diagnosed right knee osteoarthritis.  
He circled the"Yes" line in response to the printed 
question on the form asking whether in his opinion and after 
review of the military record dated December 28, 1979, the 
veteran's right knee condition was related to military 
service.  In a space reserved for additional comments, he 
wrote that, "It is well-known that sustaining trauma to a 
major joint area predisposes that joint to develop 
osteoarthritis or degenerative DSE at an early age."

The Board has not found either of these private medical 
opinions to be persuasive.  

Although the Board certainly does not dismiss the possibility 
that the arthritis in the veteran's right knee is due to 
service trauma, Dr. Lindefjeld has not adequately explained 
why he believes that the veteran's right knee disability is 
due to service trauma.  In this regard, the Board notes that 
service medical records do not show that the veteran's right 
knee joint was injured.  Rather, they simply show a contusion 
in the area of the patella.  In addition, the physician did 
not identify any objective evidence of post-traumatic 
arthritis.  In fact, in his report, he stated that X-rays 
showed mild degenerative arthritis only in both knees.  

Similarly, Dr. Mateo failed to adequately support his 
opinion.  He noted that it is well known that sustaining 
trauma to a major joint predisposes that joint to develop 
degenerative disease at an early age, but he did not indicate 
that the veteran developed degenerative disease at an early 
age or otherwise support his opinion.  Again, the Board 
emphasizes that service medical records do not show that the 
veteran's right knee joint was injured.

The November 2005 VA physician who examined the veteran and 
reviewed the claims folder has opined that  the veteran's 
current right knee disability is not etiologically related to 
his military service, and her rationale is consistent with 
what the service medical records and post-service treatment 
records show.  Therefore, the Board has found her opinion to 
be more persuasive.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Left Knee

The veteran contends that his left knee disability is related 
to his active duty service.  

Service medical records are negative for evidence of this 
claimed disability.  Although the post-service medical 
evidence of record shows that the veteran currently has a 
left knee disability, there is no post-service medical 
evidence of a left knee disorder until almost 25 years after 
the veteran's discharge from service or of a nexus between 
the veteran's current left knee disability and his military 
service.  

In essence, the evidence of a nexus between the veteran's 
current left knee disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Depressive Disorder

The veteran contends that his depressive disorder is related 
to his active duty service.  

Service medical records are negative for evidence of any 
psychiatric disorder.  Although the post-service medical 
evidence of record shows  that the veteran currently has a 
diagnosis for depressive disorder, there is no medical 
evidence of a depressive disorder until almost 25 years after 
the veteran's discharge from  service or of a nexus between 
the veteran's current depressive disorder and his military 
service.  

In essence, the evidence of a nexus between the veteran's 
current depressive disorder and his military service is 
limited to the veteran's own statements.  As noted above, the 
veteran is not competent to provide an opinion concerning 
medical causation.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


		(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a depressive disorder 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


